               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

GINA NELSON, ET AL.,                           )
                                               )
                                               )
                 Plaintiffs,                   )   Case No. 2:18CV00025(Lead)
                                               )
v.                                             )     OPINION AND ORDER
                                               )
                                               )
JACKIE A. SHOCKLEY, ET AL.,                    )     By: James P. Jones
                                               )     United States District Judge
                                               )
                 Defendants.                   )

      Richard D. Kennedy, Kennedy Law Office PLLC, Wise, Virginia, for
Plaintiff Gina Nelson; Jeremy B. O’Quinn, The O’Quinn Law Office, PLLC, Wise,
Virginia, for Plaintiff Rhonda J. Howell; Jeffrey P. Miller and Michael E. Harman,
Harman, Claytor, Corrigan & Wellman, Richmond, Virginia, for Defendants.

      In separate consolidated lawsuits, plaintiffs Gina Nelson and Rhonda J.

Howell bring claims based on negligence, gross negligence, negligence per se, and

res ipsa loquitur arising out of a motor vehicle accident with defendant Jackie A.

Shockley, who was driving a vehicle for his employer, defendant Paschall Truck

Lines, Inc. The defendants have moved to dismiss the claims of gross negligence,

negligence per se, and res ipsa loquitur. For the reasons that follow, I will grant

the Motions to Dismiss in part, and deny them in part.
                                          I.

      The Complaints allege the following facts, which I must accept as true for

the purpose of deciding the present issues.

      On or about September 6, 2016, plaintiff Rhonda J. Howell was driving a

vehicle in which plaintiff Gina Nelson was a passenger. Defendant Jackie A.

Shockley was driving a vehicle for his employer, defendant Paschall Truck Lines,

Inc. (“Paschall”).

      Howell, who was traveling east on Route 695 in Wise County, Virginia,

lawfully stopped her vehicle when she came to an intersection with Route 23. At

that time, Shockley was traveling in the right lane of Route 23. While driving

through the intersection at which Howell and Nelson were stopped, Shockley’s

vehicle struck the front bumper of their vehicle, injuring them both. Howell and

Nelson allege that the collision occurred because Shockley failed to pay proper

attention to the position of his vehicle in its lane, keep a proper lookout, maintain

proper control of the vehicle, apply the vehicle’s brakes in a proper manner, and

give full time and attention to the operation of the vehicle. They also allege that he

was operating the vehicle at an excessive rate of speed under the circumstances.

      Howell and Nelson filed separate Complaints in state court against Shockley

and Paschall. In their Complaints, Howell and Nelson contend that Shockley was

negligent, grossly negligent, and negligent per se in the operation of his vehicle.


                                         -2-
They also assert that they will rely on the doctrine of res ipsa loquitur. They bring

the same claims against Paschall under the doctrine of respondeat superior,

alleging that Shockley was driving the vehicle in the course and scope of his

employment with Paschall.        The defendants timely removed the cases to this

court,1 and they now move to dismiss the claims alleging gross negligence,
                                              2
negligence per se, and res ipsa loquitur.         The Motions to Dismiss are ripe for

decision.3




       1
           Thereafter, the court entered an order directing that the separate cases be
consolidated; designating Nelson’s action, case number 2:18CV00025, as the lead case;
and directing that all future documents be docketed only in the lead case. Scheduling
Order, ECF No. 19. Accordingly, citations to the record in this Opinion are to documents
filed in case number 2:18CV00025.
       2
          Paschall filed demurrers seeking to dismiss the gross negligence, negligence per
se, and res ipsa loquitur claims in both state court cases before they were removed to this
court. Repleading after removal is unnecessary unless the court orders it. Fed. R. Civ. P.
81(c)(2). “Accordingly, after removal, the demurrer filed in state court will be treated as
the federal equivalent — a motion to dismiss for failure to state a claim.” Perry v.
Safeco, No. 3:16CV323, 2017 WL 655172, at *1 n.2 (E.D. Va. Feb. 16, 2017) (internal
quotation marks and citation omitted). Shockley filed his Motions to Dismiss after the
cases were removed and consolidated.
       3
           Paschall filed its demurrers on July 17, 2018. Shockley filed and served
electronically his Motions to Dismiss on April 26, 2019. Neither Howell nor Nelson filed
responses, and the time to file responses in this court has elapsed. Although the motions
are thus unopposed, I am still obligated to consider them on their merits. See Altizer v.
Town of Cedar Bluff, No. 1:14CV00007, 2014 WL 2535057, at *2 (W.D. Va. June 5,
2014); cf. Custer v. Pan Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993) (holding that
when considering a motion for summary judgment, the court “must review the motion,
even if unopposed, and determine from what it has before it whether the moving party is
entitled to summary judgment as a matter of law”).

                                            -3-
                                          II.

      Federal pleading standards require that a complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). In order to survive a motion to dismiss, the complaint must “state[]

a plausible claim for relief” that “permit[s] the court to infer more than the mere

possibility of misconduct” based upon its “judicial experience and common sense.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In evaluating a pleading, the court

accepts as true all well-pled facts and construes those facts in the light most

favorable to the plaintiff. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

F.3d 250, 255 (4th Cir. 2009).       A complaint does not need detailed factual

allegations to survive a motion to dismiss; however, it must have more than labels

and conclusions or a recitation of the elements of the cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 554, 555 (2007).

      The defendants first move to dismiss the plaintiffs’ claims based in

negligence per se. For plaintiffs to state a claim of negligence per se in Virginia,

they must show that (1) the defendant violated a statute that was enacted for public

safety; (2) the plaintiff belongs to the class of persons for whose benefit the statute

was enacted, and the harm that occurred was of the type against which the statute


       I will dispense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument would not
significantly aid the decisional process.

                                          -4-
was designed to protect; and (3) the statutory violation was a proximate cause of

the injury. Halterman v. Radisson Hotel Corp., 523 S.E.2d 823, 825 (Va. 2000).4

Plaintiffs must identify an actual, rather than merely hypothetical, statute. William

v. AES Corp., 28 F. Supp. 3d 553, 571 (E.D. Va. 2014) (finding the allegation that

the defendant’s conduct violated “numerous Federal statutes” insufficient to state a

claim of negligence per se).

      Here, Howell and Nelson contend that Shockley operated his vehicle “in a

manner inconsistent with traffic laws, statutes, ordinances, regulations, markings,

and/or warnings . . . which were designed to protect against the matter herein

complained of.” Compl. ¶ 6(d), ECF No. 6. The defendants argue that these

claims fail because they do not cite any specific statutes, laws, or ordinances. I

agree with the defendants. Because the plaintiffs have not identified the particular

statute they allege Shockley violated, they cannot show that they belong to the

class of persons for whose benefit the statute was enacted or that the harm that

occurred was of the type against which the statute was designed to protect, and

thus their claims fail.

       The defendants next argue that the plaintiffs have failed to state a claim for

gross negligence. “Gross negligence is that degree of negligence which shows an

utter disregard of prudence, amounting to complete neglect of the safety of


      4
          In this diversity action, Virginia law applies.
                                              -5-
another; such heedless and reckless disregard of his rights as to be shocking to

reasonable men.” Kennedy v. McElroy, 81 S.E.2d 436, 439 (Va. 1954). A number

of negligent acts may combine to amount to gross negligence. Id. Ordinarily,

whether conduct constitutes gross negligence is an issue for the jury. Id. It

becomes a question of law for the court “only when reasonable men should not

differ as to the proper conclusion to be drawn from the evidence.” Id.

      The defendants contend that Howell and Nelson have not alleged facts rising

to the level of gross negligence. However, I find that although the facts alleged

lack detail, they are sufficient to state a plausible claim of gross negligence at the

motion to dismiss stage.        Further development in discovery of the facts

surrounding Shockley’s alleged failure to pay proper attention to the position of his

vehicle, keep a proper lookout, and maintain proper control of his vehicle, along

with his alleged excessive speed, may reveal that his conduct amounted to gross

negligence.

      Lastly, the defendants argue that the claims based on the doctrine of res ipsa

loquitur must be dismissed.      Res ipsa loquitur means “that the facts of the

occurrence warrant the inference of negligence.”          Danville Cmty. Hosp. v.

Thompson, 43 S.E.2d 882, 887–88 (Va. 1947) (quoting Sweeney v. Erving, 228

U.S. 233, 240 (1913)) (internal quotation marks omitted). “For the doctrine to

apply, the instrumentality causing the damage must be in the exclusive possession


                                         -6-
of or under the exclusive management of the defendant, the accident must be of

such nature and character as does not ordinarily occur if due care is used, and the

evidence regarding the cause of the incident is accessible to the defendant and

inaccessible to the injured party.” Lewis v. Carpenter Co., 477 S.E.2d 492, 494

(Va. 1996). The doctrine is not to be applied when this evidence is available. Id.

      I find that the plaintiffs have not alleged facts to which the doctrine of res

ipsa loquitur applies. In particular, they have not alleged facts showing that the

evidence regarding the cause of the accident is inaccessible to them. Rather, they

have alleged that the cause of the accident was Shockley’s failure to keep a proper

lookout, maintain proper control of the vehicle, apply the brakes, and give full time

and attention to the operation of the vehicle, among other things. The plaintiffs

may further investigate Shockley’s conduct during discovery. Accordingly, res

ipsa loquitur is inapplicable in this case.

                                              III.


      For the foregoing reasons, Paschall’s demurrers and Shockley’s Motions to

Dismiss, Case No. 2:18CV00025, ECF No. 20, and Case No. 2:18CV00026, ECF

No. 20, are GRANTED IN PART and DENIED IN PART, as follows:

      1.     Howell and Nelson’s claims alleging negligence per se against both

Shockley and Paschall are DISMISSED;



                                              -7-
      2.    Howell and Nelson’s claims alleging res ipsa loquitur against both

Shockley and Paschall are DISMISSED;

      3.    The Motion to Dismiss is DENIED as to Howell and Nelson’s claims

alleging gross negligence against both Shockley and Paschall; and

      4.    Howell and Nelson’s claims alleging negligence and gross negligence

against both Shockley and Paschall remain.

      It is so ORDERED.

                                             ENTER: June 5, 2019

                                             /s/ James P. Jones
                                             United States District Judge




                                       -8-
